DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 10 should read “plurality of protruded portions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2013/0211385 to Lazarus.
As to claim 1, Lazarus discloses a catheter comprising an outer tube (“sleeve” paragraph 9, 73, or alternatively 216, figure 42) , an inner tube (46, figure 13) disposed inside the outer tube, a protruded-depressed portion (the structure that defines the openings 100 as seen in figure 13) provided on an outer periphery the inner tube (figure 13), the protruded-depressed portion including a plurality of protruded portions and a plurality of depressed portions alternatively arranged along a longitudinal direction of the inner tube (figure 13) and a core wire (72) disposed between the outer tube and the inner tube, and having a bulged portion (94), wherein a periphery of the bulged portion is disposed between a first protruded portion and a second protruded portion (figure 13), which are two of the plurality of protruded potions that are located adjacent each other (figure 13). If it would not be inherent the inner tube 46 can be used within the sleeve as disclosed in paragraph 9, or in the embodiment with the outer tube 216 of figure 42 with the drainage tube 46 acting as the axial opening 22, it would have been obvious to use an outer tube with the drainage tube 46 in order for to sealing engage the drainage tube to allow the drainage tube to access the necessary location in the body cavity (paragraph 9). 
As to claim 2, Lazarus discloses the bulged portion is provided at a distal end of the core wire (figure 13,14, the bulged portion is at a distal end of the wire, which would then be looped back as seen in figure 13, paragraph 65).
As to claim 3, Lazarus discloses the bulged portion is freely movable relative to the outer tube and the first and second protruded portions (paragraph 64, 66 the  wire are manipulated to move the tube 62, therefore the bulged portion is movable relative to the outer tube and protruded portions) .
As to claim 4, Lazarus discloses the bulged portion is connected to a distal end of a distal end portion of the core wire (figure 13, 14, paragraph 64), and a diameter of the bulged portion is larger than a wire diameter of the distal end portion of the core wire (figure 13). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,653,869. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claims a catheter comprising an outer tube (claim 1), an inner tube (claim 1) disposed inside the outer tube, a protruded-depressed portion (claim 1) provided on an outer periphery the inner tube (claim 1), the protruded-depressed portion including a plurality of protruded portions and a plurality of depressed portions alternatively arranged along a longitudinal direction of the inner tube (claim 1) and a core wire (claim 1) disposed between the outer tube and the inner tube, and having a bulged portion (claim 1), wherein a periphery of the bulged portion is disposed between a first protruded portion and a second protruded portion, which are two of the plurality of protruded potions that are located adjacent each other (claim 1). 
As to claims 2-4, see claims 1-12 respectively of the reference patent. 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,913,966. Although the claims at issue are not identical, they are not patentably distinct from each other because reference patent claims a catheter comprising an outer tube (claim 1), an inner tube (claim 1) disposed inside the outer tube, a protruded-depressed portion (claim 1) provided on an outer periphery the inner tube (claim 1), the protruded-depressed portion including a plurality of protruded portions and a plurality of depressed portions alternatively arranged along a longitudinal direction of the inner tube (claim 1) and a core wire (claim 1) disposed between the outer tube and the inner tube, and having a bulged portion (claim 1), wherein a periphery of the bulged portion is disposed between a first protruded portion and a second protruded portion, which are two of the plurality of protruded potions that are located adjacent each other (claim 1). 
As to claims 2-4, see claims 1-12 respectively of the reference patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771